Metcalf, J.
It has long been settled that when in a will the name or description of a legatee is erroneous, the legacy shall not fail of effect if it can be ascertained beyond reasonable doubt, by legal evidence, whom the testator intended to name or describe. And this intention may be ascertained either by the context of the will or by paroi evidence, as to all material facts relating to the person who claims the legacy, and to the circumstances of the testator and of his family and affairs. 1 Roper on Leg. (2d Amer. ed.) 164 & seq. 2 Williams on Executors, (4th Amer. ed.) 987 & seq. Wigram on Wills, (3d ed.) 51 & seq. Tucker v. Seaman's Aid Society, 7 Met. 205, 206.
In the case before us, we think it very clear on the face of the will and codicil, in connection with the agreed facts — which *349would undoubtedly be admissible in evidence if they were not agreed upon — that the testator intended to make a bequest to his living sister, Honorine Degrand of Aix in Provence, and not to his deceased sister, Delphine Degrand, whom he knew to be deceased, and who never lived at Aix. It is impossible to distinguish this case from that of Smith v. Coney, 6 Ves. 42.
It is said by Lord Abinger that it has generally been found, where mistakes have been assumed to have been made by testators, either in the name or description of the devisee, or the property devised, that the mistake has been made in the name and not in the description. Bradshaw v. Bradshaw, 2 Y. & Col. Exch. 86. Such was the testator’s mistake in this case. He erroneously gave to the legatee the name of Delphine; but he correctly described her as of Aix in Provence. The bequest which he nominally made to Delphine must therefore be paid to Honorine, for whom it was intended.

Decree accordingly.